DETAILED ACTION
This communication is responsive to the amendment dated 04/25/2022.
Allowable Subject Matter 
Claims 1-5 and 7-14 are allowed.
The present invention is directed to a method for compensating hearing deficiencies with a hearing device. The cited prior art, all show a similar structured hearing device for the method, comprising: receiving a sound signal; attenuating an output sound pressure level of the sound signal dependent on an input sound pressure level of the sound signal; and outputting the attenuated sound signal with a loudspeaker of the hearing device; as claimed. But the prior art fail to teach that the output sound pressure level is attenuated, when the input sound pressure level is above an upper speech recognition kneepoint of a user, which upper speech recognition kneepoint is stored in the hearing device and which has been selected dependent on a sound pressure level dependent speech recognition ability of the user; the upper speech recognition kneepoint is the lowest sound pressure level at which the user has hearing deficiencies in hearing speech; and the upper speech recognition kneepoint is higher than 75 dB as claimed. Those distinct features have been included to the sole independent claims and render the application to be allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment on the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any response to this final action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651